Citation Nr: 1533244	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-19 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the right knee (right knee condition). 

2. Entitlement to an increased rating in excess of 20 percent for right knee instability, status post anterior cruciate ligament (ACL) reconstruction, for the period from December 22, 2009, to May 8, 2012.   

3. Entitlement to an increased rating in excess of 20 percent for right knee instability, status post ACL reconstruction and repair, from September 1, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1996 to February 1997. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for an increased rating for his service-connected right knee condition. In the same decision, the RO reduced the Veteran's right knee instability rating from 10 percent to non-compensable.  

In June 2012, the RO granted the Veteran a 100 percent temporary rating from May 8, 2012, to August 1, 2012, for his service-connected right knee instability for convalescence after an ACL repair. In that same decision, the RO granted the Veteran's claim for an increased rating for his right knee instability to 20 percent disabling, from December 22, 2009, the inception of the Veteran's increased rating claim. Subsequently, in June 2013, the RO extended the Veteran's 100 percent convalescence rating to September 1, 2012. This period of convalesce is not before the Board for appellate review. 

The Board notes that while the RO did grant an increase in rating for the Veteran's right knee instability claim, that rating was not a full grant of benefits sought and thus the Veteran's claim for increased rating for that issue remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2015, the Veteran failed to appear for a Travel Board hearing before a Veterans Law Judge. As the Veteran has not provided good cause for his failure to appear for his hearing, nor has he requested that it be rescheduled, his request is deemed withdrawn. 38 C.F.R. § 20.702 (c) (2013).

The issues of entitlement to service connection for a low back disability and a left knee condition have been raised by the record in a December 16, 2011, statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an increased rating for a right knee condition and right knee instability, from September 1, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

For the period between December 22, 2009, and May 8, 2012, the Veteran's right knee instability did not exceed moderate levels of subluxation and/or instability. 


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for right knee instability, for the period from December 22, 2009, to May 8, 2012, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 5257 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

Increased Ratings - In General 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, at 592. Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). As will be further explained below, in making the determination for a higher rating than that currently assigned for the Veteran's claimed conditions, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Increased Rating - Right Knee Instability

The Veteran contends that his service-connected right knee instability, due to his ACL surgeries, is much more severe than his 20 percent rating for the period from December 22, 2009, to May 8, 2012. However, the evidence of record for that time period reveals that the Veteran's right knee instability only manifested moderate subluxation and/or instability, as contemplated by his 20 percent disability rating. Therefore, the Board finds that preponderance of the evidence is against the finding that the Veteran's condition was more severe than his current disability rating, and that his claim for an increased rating in excess of 20 percent must be denied, for this relevant period.   

The Veteran is currently rated under Diagnostic Code 5257, which governs impairment of the knee due to instability or recurrent subluxation. It assigns respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee. 38 C.F.R. § 4.71(a). The Board notes that the rating schedule does not define the terms "slight," "moderate," or "severe." Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just. See 38 C.F.R. § 4.6 (2014).

During this relevant time period, the Veteran was afforded a VA Compensation and Pension (C&P) examination regarding his right knee conditions, to include instability, in January 2010. As a part of the examination, the VA examiner reviewed the Veteran's medical history, and conducted a thorough physical examination of the Veteran's knees. With regards to instability and/or recurrent subluxation, the Veteran reported that he experiences right knee pain, with increased instability and frequent giving-out. The Veteran stated that he is in constant fear of his right knee giving out while doing any kind of daily activity, however, he did not report any dislocation or subluxation.   

On examination, the examiner noted that Veteran wore a knee brace, and has a limp favoring his left side. No evidence of ankylosis, weakness, edema, or effusion was noted. The examiner noted instability and guarding of movement, and range of motion testing showed flexion limited to 130 degrees and full extension with no painful motion, or change after repetitive testing. The examiner finally noted that a ligamentous examination revealed only moderately unstable ACL, with McMurray testing negative for meniscus and positive for lateral meniscus. 

The Board notes the medical evidence, to include VA treatment records during this time period, reveal treatments and reports of instability of the Veteran's right knee. This includes pre-operative arthroscopy diagnostic for the Veteran's eventual ACL repair surgery in May 2012. However, the Board finds that these treatment records do not reveal an increase in severity of his condition that is contemplated by the next higher rating. 38 C.F.R. § 4.71(a). Such treatment records fail to specifically address the degree of instability, rather through frequency or severity, the Veteran was suffering during the relevant period. As an example, a VA treatment record from January 2011 shows that the Veteran suffered from similar symptoms with regards to his right knee instability; while the Veteran complained of decreased motion, effusion, pain and crepitus, the examiner/physician only noted complaints of giving-out and only identified instability as a symptom. See VA Treatment Record, dated January 25, 2011. The Board finds that such evidence is of little probative value in establishing a higher standard as it does not address any specific increases in the Veteran's condition. 

As noted above, a 30 percent rating under the appropriate Diagnostic Code requires severe instability or subluxation of the Veteran's knee. 38 C.F.R. § 4.71(a), DC 5257. While, as explained previously, the term "severe" is not quantified by the regulation, it is within the VA's responsibility to determine the application of such levels of disability. See 38 C.F.R. § 4.6. As such, the Board notes that a 30 percent rating, or severe instability, is the maximum rating award under the code for this disability, and represents that highest relative level of disability contemplated under this diagnostic code. Therefore, due consideration must be made as to the relative severity such a rating contemplates with regards to the Veteran's right knee instability. The Board finds that such severity is not demonstrated by the evidence of record. 

The Board finds that the evidence of record only reveals that the Veteran's right knee condition had progressively worsened with regards to pain, range-of-motion, tenderness and swelling. However, with regards to instability, and those manifestations thereof, the record only shows complaints of giving-out and diagnoses of instability itself. During the relevant time period, the January 2010 VA examination proves to be most probative in demonstrating the severity of the Veteran's right knee instability, as it quantifies such a condition as moderate. The Board finds this medical evidence to be most informative/probative as it is based on an examination of the Veteran, his medical records and history, and is responsive to the inquiry at hand. 

The Board does acknowledge that the Veteran has continuously reported that his knee condition has progressively worsened, to include not being able to squat, lift heavy objects, walk for long distances, and the use of a knee brace. Indeed, in May 2012, the Veteran even underwent surgery to repair/reconstruct his ACL. However, such symptoms such as decrease in range-of-motion, pain, tenderness and restricted movement are contemplated by the Veteran's service-connected right knee condition, based on a separate diagnostic code, also discussed herein. They are not applicable to an evaluation under Diagnostic Code 5257. 38 C.F.R. § 4.71(a). Likewise, the Board has considered the Veteran's complaints of pain and flare-ups. However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating under this Diagnostic Code 5257. Id. 

The Board finds, during the relevant time period, and with specific regard to the Veteran's instability, the Veteran has only reported such symptoms as feeling unstable and giving-out. Such claims, without demonstrating objective deterioration or increase in severity in his condition specific to instability, does not warrant an increase in rating to the next highest disability rating, or constitute "severe" instability.

As such, the Board finds that the evidence of record does not show that the Veteran's right knee instability, for the relevant time period, manifested symptoms that approximated "severe" instability and/or recurrent subluxation. Consequently, the Veteran's service-connected right knee instability, for the period from December 22, 2009, to May 8, 2012, does not warranted an increase rating in excess of 20 percent, and the Veteran's claim must be denied. 

Other Considerations

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that his disability results in a unique disability picture that is not addressed by the rating criteria. The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran. See 38 C.F.R. §§ 4.130, Diagnostic Codes 5257. Accordingly, the severity, frequency and kind of symptoms, the Veteran's right knee instability manifests are contemplated by the rating criteria. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. The symptoms of the Veteran's service-connected disability, are adequately compensated in the disability rating assigned and he does not have symptoms associated with his foot condition that have been left uncompensated or unaccounted for the by the assignment of the schedular rating. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability. There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the assigned schedular ratings.

Therefore, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards. Referral for consideration of an extraschedular rating is therefore not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

The Veteran does not assert, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to his disability. Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


ORDER

Entitlement to an increased rating in excess of 20 percent for right knee instability, status post ACL reconstruction, for the period from December 22, 2009, to May 8, 2012, is denied. 

REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's remaining claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Board notes that one of the remaining issues on appeal includes the Veteran's claim for an increased rating in excess of 20 percent for his right knee instability, from September 1, 2012. While the evidence of record include VA treatment records up to November 2013, a VA examination from October 2013, and various lay statements/arguments from the Veteran's representative, the Board finds that such evidence does not adequately reveal the current state of the Veteran's disability, with regards to his right knee instability. The Board notes that the VA has a statutory duty to assist in acquiring thorough and contemporaneous medical evidence to include examinations and medical treatment records. See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board finds that a close review of the evidence reveals that medical records in the claims file no longer may reflect the Veteran's current disability condition, and therefore, cannot be considered contemporaneous. The Board notes that while the record for this relevant time period include a temporally close C&P examination of the Veteran's knee condition, from October 2013, additional medical evidence shortly after that examination, reveals an even more severe disability than that represented in the examination. 

In the October 2013 VA examination for the Veteran's claimed knee conditions the examiner noted that the Veteran had frequent joint pain in his right knee, with swelling, and decreased range of motion. On examination the Veteran's right knee flexion was limited to 45 degrees, with normal extension, and X-ray evidence showed degenerative changes/arthritis in his right knee. The examiner revealed no subluxation/dislocation, and no instability. 

However, VA treatment records directly after this examination showed a far different disability picture with regards to the Veteran's right knee instability. Specifically, in a November 2013 VA treatment record, the Veteran's treating physician noted that the Veteran suffered from "much" instability in his right knee. Stress test performed during that examination noted the Veteran's right knee rocks in varus and valgus. The examiner finally opined that "something is wrong to allow this much instability," and finally ordered an MRI for further assessment. 

The Board notes that not only does this VA treatment record show a vastly different condition of the Veteran's right knee than that of the October 2013 C&P examination, but is also the last medical treatment record in the Veteran's claims file. Therefore, such results from the MRI ordered on that date, and/or opinions regarding the current severity of the Veteran's right knee condition with regards to instability are not of record. As such, the Board cannot find that the current evidence of record is a contemporaneous one, as it no longer reflects an accurate account of the Veteran's present condition. As noted above, where entitlement to an increase rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58. Therefore, such evidence no longer fulfills the VA duty to assist the Veteran. Accordingly, this claim must be remanded to at least obtain further contemporaneous treatment records of the Veteran's current condition, and, if necessary, afford him a new VA examination.    

The Board also finds that the Veteran's claim for an increased rating for his right knee condition regarding flexion and range of motion is inextricably intertwined with the claim for his right knee instability in that the additional evidence obtained for one may have bearing upon the other claim. The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim. See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed conditions that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

The RO's attention is specifically called to the Veteran's VA treatment records directly after his November 2013 treatment from his treating physician that ordered an MRI for the Veteran's right knee.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should evaluate the obtained medical treatment records and determine if an additional examination of the Veteran's right knee condition, to include instability and range of motion is required. 

If such examination is required the RO should schedule the Veteran for a C&P examination with an appropriate VA physician to ascertain the nature and severity of the Veteran's service-connected right knee instability and other right knee condition, to include a current diagnosis. 

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

As part of the evaluation of the Veteran's orthopedic and musculoskeletal disabilities, the examiner(s) should describe the extent to which the Veteran experiences service-related functional impairments such as weakness, excess fatigability, incoordination, or pain, including pain due to repeated use or flare-ups. The examiner should express such functional losses in terms of additional degrees of limited motion (beyond the loss shown clinically). See DeLuca v. Brown, 8 Vet. App. 202 (1995).

4. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


